Citation Nr: 0737804	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left foot causalgia, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Left foot causalgia is manifested by moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected left foot causalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for left foot causalgia, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a July 
2007 post-remand re-adjudication of the veteran's claim, 
February 2001, March 2006, and March 2007 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By an October 1974 rating decision, the RO granted service 
connection for left foot causalgia and assigned a 40 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8720, 
effective July 3, 1974.  In January 2001, the veteran filed a 
claim for entitlement to an increased evaluation for left 
foot causalgia.  In a March 2002 rating decision, the RO 
denied an increased evaluation.  In a July 2007 rating 
decision, the RO granted service connection for left foot 
hallux valgus, as secondary to service-connected left foot 
causalgia.

In a September 2000 VA medical record, the veteran reported 
swelling of the left lower extremity of 3 weeks.  He reported 
constant foot and ankle pain.  Examination revealed 1+ 
pitting edema of the left lower extremity, good femoral and 
pedal pulses, and no calf pain upon palpation.  In a March 
2001 VA record, the veteran reported left foot burning pain 
that was sharp any time he bore weight.  He was ambulatory 
with a walker due to right hip and left foot pain.  In an 
April 2001 VA record, the veteran reported that he could walk 
about 200 feet before his left foot began to burn and hurt.  
He reported skin breakdown of the lower extremity.  
Examination showed left lower limb extreme swelling and +3-4 
pitting edema, but good overall strength.  

An October 2001 VA fee-based examination was conducted.  The 
veteran reported severe knotting pain in the left foot that 
was inflamed by movement or touching.  The pain was constant, 
but was precipitated by walking and standing and alleviated 
by rest and medication.  The veteran also reported stiffness 
and swelling and that he took medication for the pain.  He 
used a wheelchair and walker, but not corrective shoes or 
shoe inserts.  He reported decreased activity secondary to 
pain and denied flare-ups.  Upon examination, there was full 
range of left ankle motion, with pain upon 5 degrees of ankle 
or foot motion.  There was full movement of his toes with 
pain.  The diagnosis was causalgia of the left foot with 
degenerative changes.  

In a November 2001 VA medical record, the veteran reported 
moderate to severe left ankle pain with weakness.  He was 
non-ambulatory secondary to numbness and being unsteady on 
his feet.  Examination showed left foot inwardly rotated and 
pain and crepitus with rotation.  

In an April 2002 statement, the veteran asserted that his 
toes were paralyzed.  In an April 2002 lay statement, the 
veteran's friend stated that the veteran had always had 
problems with his feet and legs and that her husband had 
drive the veteran to some of his appointments.  

In an April 2003 VA medical record, there was 1+ pitting 
edema with brownish discoloration of the left ankle.  

In an April 2003 private medical record, there was left foot 
chronic pain, lateral deviation of the left foot toes, and 
skin color changes of the lower left leg. 

A May 2004 VA medical record assessed 4/5 strength of the 
left lower extremity.  The veteran presented in a wheelchair 
but could walk to the exam chair.  In a February 2005 VA 
record, there were barely palpable dorsalis pedis and 
posterior tibial pulses, warm skin, and no edema.  There were 
decreased medial longitudinal arches, increased medial 
prominence of the 1st metatarsal heads, and mild contracted 
digits 2-5.  A November 2006 VA record impression was hallux 
valgus of the 1st through 3rd toes at the metatarsophalangeal 
(MTP) joints and chronic degenerative changes.  

At the December 2006 Board hearing, the veteran testified 
that due to his left foot and other disorders, he used a 
wheelchair and walker.  He reported left leg weakness, that 
his toes were paralyzed, and that he basically could not use 
his foot.

A March 2007 VA examination was conducted.  The veteran 
reported pain of 6 to 7 out of 10, with flare-ups of pain to 
10.  A precipitating factor was cold and alleviating factors 
were pain medication and elevation.  The veteran reported 
occasional left foot swelling, balance problems, frequent 
falls, and pain upon walking or standing on the left foot.  
He reported that his left foot was constantly warm and 
reddish.  He reported fusion of the left toes.  Upon 
examination, there was an unstable and antalgic gait.  There 
was no active range of left foot toes motion.  There was 
marked lateral deviation of the left foot toes with hallux 
valgus deformity and diffuse tenderness to palpation over the 
tarsal metatarsal region and the toes.  There was left ankle 
dorsiflexion to 10 degrees, plantar flexion to 0 degrees, and 
inversion and eversion to 5 degrees, limited by ankle 
stiffness.  There was no additional limitation of range of 
motion upon repetition due to weakness, fatigue, lack of 
endurance, or incoordination.  There was left knee flexion to 
150 degrees and extension to 0 degrees, with no additional 
limitation of motion due to repetition.  Fine touch sensation 
was decreased.  The assessments were left foot causalgia with 
chronic degenerative changes and residual hallux valgus of 
the 1st through 3rd toes at the MTP joints, and loss of fine 
touch sensation, secondary to peripheral neuropathy and 
unrelated to causalgia.  In a June 2007 addendum, the 
examiner stated that because the veteran was wheelchair bound 
and dependent on a walker, could only walk for about 10 to 12 
steps before resting, and wore corrective shoes, there was 
moderate incomplete paralysis of the left lower extremity due 
to causalgia with degenerative changes.  

The veteran's current 40 percent evaluation contemplates 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8720.  A 60 percent 
evaluation is assigned for severe incomplete paralysis of the 
sciatic nerve and an 80 percent evaluation is assigned for 
complete paralysis of the sciatic nerve which produces foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and either lost or very weakened knee 
flexion.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 
8720 (2007).  Incomplete paralysis indicates a degree of lost 
or impaired function substantially less than the type for 
complete paralysis of a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2007).  Here, there was constant foot and ankle pain, 
limited range of ankle motion, but good overall strength of 
the left lower extremity and full range of knee motion.  The 
most recent VA examiner found that the veteran's left foot 
causalgia caused moderately incomplete paralysis because the 
veteran was wheelchair bound and dependent on a walker, could 
only walk for about 10 to 12 steps before resting, and wore 
corrective shoes.  There was no evidence of foot dangling or 
dropping, weakened knee flexion, or loss of active movement 
below the knee.  Accordingly, the evidence more closely 
approximates moderate severely incomplete paralysis of the 
sciatic nerve, and an evaluation in excess of 40 percent is 
not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Limitation of leg extension provides a 50 
percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  A 50 percent evaluation is 
assigned for a knee ankylosed in flexion between 20 and 45 
degrees and a 60 percent evaluation is assigned for extremely 
unfavorable knee ankylosis, in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2007).  But the evidence of record shows left knee flexion 
to 150 degrees.  Accordingly, an increased evaluation is not 
warranted for limitation of left knee flexion or left knee 
ankylosis.

In addition, the other diagnostic codes for knee disorders, 
ankle disorders, and unilateral foot disorders do not provide 
for evaluations in excess in 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5260, 5262-5263, 5276-5279, 5281-5284 
(2007).  Evaluating left foot causalgia under the diagnostic 
code for hallux valgus would constitute impermissible 
pyramiding.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007); 
38 C.F.R. § 4.14 (2007) (noting that the evaluation of the 
same disability or the same manifestations of a disability 
constitutes prohibited pyramiding).  Accordingly, an 
increased evaluation is not warranted under alternative 
Diagnostic Codes.

The Board has also considered an increased evaluation under 
Diagnostic Code 5003 for degenerative joint disease.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  Although degenerative joint 
disease has been established, as noted above, an increased 
evaluation is not warranted based on limitation of motion.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the veteran reported left foot and ankle pain, 
weakness, and stiffness.  But the objective evidence of 
record also showed no additional limitation of knee or ankle 
motion upon repetitive testing due to weakness, fatigue, lack 
of endurance, or incoordination.  The veteran is not entitled 
to an increased evaluation based on these provisions because 
the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of service-connected left foot 
causalgia but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to left 
foot causalgia.  Accordingly, the RO did not err by not 
referring this issue or by failing to document its 
consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for left foot causalgia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


